DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 05/15/2019 and 09/23/2021 have been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low quality image” and “high quality image" in claims 1, and 9 are relative terms which renders the claims indefinite.  The term "high quality image” or “low quality image" is not defined by the claim, the specification does not provide a standard 
Claims 2-8, 10, 11, and 13-15 depend upon indefinite claims 1 and 9 and are therefore considered to be indefinite as well due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogasawara (U.S. 2013/0116563) hereinafter “Ogasawara”.
Regarding claim 1, Ogasawara discloses a system for remote guidance of a scanning procedure [ultrasonic diagnostic apparatus 1; see FIG. 11 and [0181]] comprising:
 a local ultrasound scanning device [first unit 10; see FIG.11 and [0024] and [0182]] comprising an ultrasound probe [ultrasonic probe 11; see FIG. 11 and [0024] and [0186]], an image display [display unit 108; see FIG. 3 and [0061]], an image processor [the first B-mode data generation unit 104 and the second data generation unit 204 together are the image processor; see FIG. 11 and [0195]] configured to generate low and high quality images [see [00185] disclosing that the first data generation unit generates low quality images and [00192] disclosing that the second generation unit generates higher quality images], and an image communication unit [connection unit 117; see [00189]] in communication with a remote ultrasound system [see FIG. 11 and [00189]]; 
wherein the local ultrasound scanning device further configured to display the low image quality images on the image display; [see [00185]]
transmit the high quality images to the remote ultrasound system [see [0191]-[0192]]: and 
receive control signals from the remote ultrasound system [see [0187]].  
Regarding claim 2,Ogasawara further discloses that the low image quality images comprise a lower image resolution than the high quality images.[see [0185] of Ogasawara]  
Regarding claim 6, Ogasawara further discloses that the image processor of the local ultrasound scanning device comprises a scan converter configured to produce the high quality images with full interpolation of image pixel values between echo pixels [see [0167] disclosing that the second image generation unit (for high quality image production) applies interpolation processing] and low quality images having no interpolated values added to the echo pixels.[see [0168] disclosing that interpolation processing is not done to reduce power consumption]  
Regarding claim 7, Ogasawara further discloses that wherein the image processor of the local ultrasound scanning device further comprises one or more of a [see [0156]-[0157]; the first B-mode data generation unit 102], signal processor, Doppler processor, scan converter processor, FFT processor, and display processor.  
Regarding claim 8 Ogasawara further discloses that the local ultrasound scanning device and the ultrasound system each include a network communication unit adapted to send and receive control and or image data [see [0153]].
Regarding claim 9, Ogasawara discloses a method for guiding an ultrasonic scanning procedure from a remote location [see abstract of Ogasawara] comprising: 
ultrasonically scanning a subject with an ultrasound scanning device [probe 11;see [0186]] at a patient site;[see [0020] and [0186]] 
sending high quality ultrasound images acquired by the ultrasonic scanning to a remote ultrasound system [[0191]-[0192] disclosing that the second generation unit generates higher quality images and transmitting them]; 
producing low quality ultrasound images [see [0185]] in response to an image quality control signal from the remote ultrasound system [see [0187] of Ogasawara] or a default setting on the ultrasound scanning device; and displaying low quality ultrasound images at the patient site.[see [0185] of Ogasawara]  
Regarding claim 11, Ogasawara further discloses that displaying the high quality ultrasound images on an image display device at the remote ultrasound system.[see [0196] of Ogasawara]  
Regarding claim 13, Ogasawara further discloses that producing low quality ultrasound images is performed by the ultrasound scanning device [see [0186] of Ogasawara].  
claim 15, Ogasawara further discloses that enabling the ultrasound scanning device for scanning from the remote site.[see [0190] of Ogasawara]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (U.S. 2013/116563) hereinafter “Ogasawara” 
Regarding claim 3, Ogasawara discloses all the limitations of claim 1 in sixth embodiment (embodiment of FIG. 11) [see rejection of claim 1 above] 
Ogasawara in the sixth embodiment fails to disclose that the quality factors for the low quality and high quality images are set according to a default setting in the local ultrasound scanning device.
Ogasawara in the third embodiment further discloses that the quality factors for the low quality images and the high quality images are set according to a default setting in the local ultrasound scanning device. [see [0094]-[0095] of Ogasawara] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the sixth embodiment of Ogasawara further and make the quality factors set according to a default setting in the local ultrasound scanning device according to the teachings of the third embodiment of Ogasawara in order to control the degree of the quality of the images taken by the operator of the probe in the local unit.
Regarding claim 4, Ogasawara discloses all the limitations of claim 1 in sixth embodiment (embodiment of FIG. 11) [see rejection of claim 1 above] 

Ogasawara further discloses in the first embodiment that quality factors for the low quality images and the high quality images are set according to an image quality control signal received from the ultrasound system located at the remote ultrasound system. [see [0046]-[0047] of Ogasawara] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the sixth embodiment of Ogasawara further and set the image quality factors according to an image quality control signal received from the ultrasound system located in the remote ultrasound system according to the first embodiment of Ogasawara in order for the physician at the remote center to be able to control the image quality taken.

Claims 5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (U.S. 2013/116563) hereinafter “Ogasawara” in view of Chutani et al. (U.S. Publication No. 2011/0246876) hereinafter “Chutani”.
Regrading claims 5, 10 and 14, Ogasawara further discloses that the ultrasound probe is further adapted for scanning a patient at the site of the local ultrasound scanning.
Ogasawara does not expressly disclose that the scanning device is under guidance by voice communication from an expert at the remote32016P00939WOUS ultrasound system.  
see abstract of Chutani] further discloses that the scanning device is under guidance by voice communication from an expert at the remote ultrasound system.[see [0057] of Chutani disclosing voice commands given at a remote location]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the ultrasound scanning of Ogasawara further and make it under guidance by voice communication from an expert at a remote ultrasound system according to the teachings of Chutani in order to allow the physician at a remote site to control and direct the imaging of the patient.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793